E

xhibit 10.1



WISCONSIN ENERGY CORPORATION

SHORT-TERM PERFORMANCE PLAN



As Amended and Restated Effective as of January 1, 2010


--------------------------------------------------------------------------------



 

WISCONSIN ENERGY CORPORATION
SHORT-TERM PERFORMANCE PLAN

The Wisconsin Energy Corporation Short-Term Performance Plan (the "Plan") was
established effective January 1, 1992 and later amended and restated effective
as of August 15, 2000. The Plan was last amended and restated effective as of
January 1, 2005 to (1) preserve certain pension make-whole benefits derived from
compensation paid and credited before January 1, 2005 provided the benefits were
otherwise vested as of December 31, 2004 and therefore exempt from Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"), and (2) specify
payment of Plan awards pursuant to the short-term deferral rules of Treasury
Regulation Section 1.409A-1(b)(4). The Plan is hereby further amended and
restated effective as of January 1, 2010 to provide for the accrual and payment
of short-term dividend equivalents pursuant to Section VI.

    Purpose and Objectives

    The purpose of this Plan is to provide an annual incentive compensation plan
    which permits the awarding of annual cash bonuses to eligible employees of
    Wisconsin Energy Corporation (the "Company") and/or its subsidiaries, based
    on the achievement of pre-established performance goals which promote the
    achievement of shareholder, customer and employee-focused objectives while
    recognizing individual performance.

    Eligibility

    Definition of a "Participant"
    
    The term "Participant" as used in this Plan refers to any key employee of
    the Company and/or its subsidiaries who is designated for participation in
    the Plan annually by the Chief Executive Officer of the Company, the
    Company's Board of Directors (the "Board") or the Compensation Committee of
    the Board (the "Committee"). Employees designated as Participants of the
    Plan shall be so notified in writing, and shall be apprised of the
    performance goals and related target awards for the relevant plan year. For
    purposes of the Plan, the plan year is the calendar year.
    
    Partial Plan Year Participation
    
    Generally, Participants will be in the active employ of the Company prior to
    the first day of any plan year, but an individual who becomes employed after
    that date may be designated as a Participant.
    
    In that event, such Participant's final award shall be prorated based upon
    the number of full calendar months of eligibility during such plan year. The
    Chief Executive Officer, the Board or the Committee shall have full
    discretion to determine the proper calculation for such proration, or adjust
    the target and/or performance awards.

    
    1

    --------------------------------------------------------------------------------

    
    
 I. Award Determination

    

        Target Award Level
    
        Prior to the beginning of each plan year or as soon as practicable
        thereafter, the Chief Executive Officer, the Board or the Committee
        shall approve a target award for each Participant. The established
        target award shall vary in relation to the Participant's
        responsibilities and influence on achievement of short-term goals. In
        the event a Participant's responsibilities change during a plan year,
        the Participant's target award may be adjusted to reflect the level of
        responsibility at the end of the plan year.
    
        Performance Goals
    
        Prior to the beginning of each plan year, or as soon as practicable
        thereafter, performance goals for that plan year shall be established
        with the approval of the Chief Executive Officer, the Board or the
        Committee. The goals may be based on any combination of corporate,
        subsidiary, divisional, and/or individual goals. More than one
        performance goal may be established, and multiple goals may have the
        same or different weightings. Various achievement levels of performance
        for each performance goal may be established.
    
        The Chief Executive Officer, the Board or the Committee may also
        establish one or more Company-wide performance goals which must be
        achieved for any Participant to receive an award for that plan year.
    
        Adjustment of Performance Goals
    
        The Chief Executive Officer, the Board or the Committee may make an
        adjustment to the performance goals and the target awards (either up or
        down) during a plan year if it determines that external changes or other
        unanticipated business conditions have materially affected the fairness
        of the goals and have unduly influenced the Company's ability to meet
        them. Further, in the event of a plan year of less than twelve (12)
        months, the Chief Executive Officer, the Board or the Committee may make
        an adjustment to the performance goals and the target awards
        accordingly, at his or its discretion.
    
        Final Award Determinations
    
        At the end of each plan year, final awards shall be computed for each
        Participant as approved by the Chief Executive Officer, the Committee or
        the Board. Final award amounts may vary above or below the target
        awards, based on achievement of the pre-established corporate,
        subsidiary, divisional, and/or individual performance goals.
    
        
        2
    
        --------------------------------------------------------------------------------
    
        
        
     1. Award Cap
    
        
    
        The Chief Executive Officer, the Committee or the Board may establish
        guidelines governing the maximum final awards that may be earned by
        Participants (either in the aggregate, by employee groups established
        for this purpose, or among individual Participants) in each plan year.
        The guidelines may be expressed as a percentage of Company-wide goals or
        financial measures, or such other measures.
    
        Pro Rata Target Award Upon a Change in Control
    
        Notwithstanding any other provision of this Plan, upon the occurrence of
        a "change in control" of the Company as defined in the Company's Omnibus
        Stock Incentive Plan, and as amended from time to time (which definition
        is hereby incorporated by reference), each Participant in the employ of
        the Company or a subsidiary on the effective date of such change in
        control shall become entitled to the target award established for such
        Participant for the plan year in which the change in control occurs, but
        only to the extent that such Participant is not already entitled to a
        special bonus payout under the provisions of any other agreement. Such
        target award shall be prorated based on the number of full calendar
        months of service completed by such Participant during such plan year
        prior to the occurrence of such change in control.

    Payment of Final Awards

    Form and Timing of Payments
    
    Final award payments shall be paid no later than March 15 of the plan year
    following the plan year in which the award was earned.
    
    Awards Under Benefit A - Preservation of Frozen Legacy Pension Make-Whole
    Benefit
    
    The Company provides a pension make-whole benefit for Participants who are
    not, nor at any time become, eligible for SERP Benefit A under the Wisconsin
    Energy Corporation Supplemental Pension Plan. The provisions below as well
    as the provisions of the 2003 Mezzanine Incentive Plan for WE Power, LLC
    ("MEZ Plan") and the Legacy Wisconsin Energy Corporation Executive Deferred
    Compensation Plan ("Legacy EDCP") collectively provide for a pension
    make-whole benefit with respect to certain historical awards hereunder
    ("Benefit A" awards), MEZ Plan awards and Legacy EDCP base salary deferrals,
    each of which are excluded from compensation under the RAP.
    
    The portion of the "pension make-whole benefit" described in this paragraph
    2 shall be provided only in relation to those Benefit A awards earned,
    vested and paid before January 1, 2005 (the "Legacy Pension Make-Whole
    Benefit"). The Legacy Pension Make-Whole Benefit is not subject to Code
    Section 409A. Benefit A awards earned and vested on or after January 1, 2005
    and the Benefit A
    
    
    3
    
    --------------------------------------------------------------------------------
    
    
    
    
    award earned in 2004, but paid in 2005 shall not be eligible for a pension
    make-whole benefit hereunder; rather, such awards shall be taken into
    consideration in determining any pension make-whole benefits payable
    pursuant to the terms of the Wisconsin Energy Corporation Supplemental
    Pension Plan. The provisions below describe only the preserved Legacy
    Pension Make-Whole Benefit.
    
    Benefit Description. The Legacy Pension Make-Whole Benefit takes into
    account compensation attributable to the Benefit A awards hereunder, which
    are excluded from calculating a Participant's retirement income under the
    Wisconsin Energy Corporation Retirement Account Plan ("RAP"). The benefit
    provided is the pension benefit that would have accrued to the Participant's
    credit under the RAP, taking the Benefit A awards into account calculated
    without regard to any limitations imposed by the Internal Revenue Code on
    benefits or compensation, less the pension benefit that actually accrued to
    the Participant's credit under the RAP. The terms and conditions of the RAP
    shall provide the governing principles as to the calculation and payment of
    the additional pension benefit determined hereunder.
    
    Vesting. Any Legacy Pension Make-Whole Benefit is immediately vested.
    Notwithstanding the foregoing, if a Participant becomes eligible for and
    vests in SERP Benefit A, the Participant will receive SERP Benefit A in lieu
    of the pension make-whole benefit.
    
    Time and Form of Payment. The terms and provisions of the pension make-whole
    benefit set forth in the Legacy EDCP shall govern the time and form of any
    Legacy Pension Make-Whole Benefit.
    
    Unsecured Interest

    No Participant or any other party claiming an interest in amounts earned
    under the Plan shall have any interest whatsoever in any specific asset of
    the Company. To the extent that any party acquires a right to receive
    payments under the Plan, such right shall be equivalent to that of an
    unsecured general creditor of the Company.

    Termination of Employment

    Termination of Employment Due to Death, Disability or Retirement
    
    In the event a Participant's employment is terminated by reason of death,
    "Disability," or "Retirement," the final award determined in accordance with
    Section III(4), shall be reduced to reflect participation prior to
    termination only. For purposes of this Plan, "Retirement" shall have
    occurred if the Participant terminates service either on or after age 55
    with at least 10 years of service, at or after age 65, and "Disability"
    shall have the same meaning as in the Company's long-term disability plan.
    The reduced award shall be determined by multiplying said final award by a
    fraction, the numerator of which is the number of full months of employment
    in the plan year and the denominator of which is twelve
    
    
    4
    
    --------------------------------------------------------------------------------
    
    
    
    
    (12). In the case of a Participant's Disability, the employment termination
    shall be deemed to have occurred on the date the Chief Executive Officer,
    the Board or the Committee determines the definition of Disability to have
    been satisfied.
    
    The final award thus determined shall be paid at the time described in
    Section IV.1.
    
    Termination of Employment for Other Reasons
    
    In the event a Participant's employment is terminated for any reason other
    than death, Disability, or Retirement, all of the Participant's rights to a
    final award for the plan year then in progress shall be forfeited. However,
    except in the event of an employment termination for "Cause," the Chief
    Executive Officer, the Board or the Committee may waive such provisions and
    allow payment of a prorated award for the portion of that plan year that the
    Participant was employed by the Company. In such circumstance, the Chief
    Executive Officer, Board or Committee, as the case may be, shall determine,
    in its sole discretion, the amount of such prorated award. In the event a
    prorated award is payable pursuant to this paragraph 2, payment shall be
    made no later than March 15 of the plan year following the plan year in
    which the award was earned. The Chief Executive Officer, the Board or the
    Committee, as the case may be, each shall have the authority to determine
    whether a Participant has terminated employment for purposes of this
    paragraph.
    
    Cause shall be defined as:
    
    the willful and continued failure of the Participant to substantially
    perform the Participant's duties (other than failure resulting from
    incapacity due to physical or mental illness), after a written demand for
    substantial performance is delivered to the Participant by the Board, the
    Committee or an elected officer of the Company which specifically identifies
    the manner in which the Board, the Committee or the elected officer believes
    that the Participant has not substantially performed the Participant's
    duties, or
    
    the willful engaging by the Participant in illegal conduct or gross
    misconduct which is materially and demonstrably injurious to the Company.
    However, no act, or failure to act, on the Participant's part shall be
    considered "willful" unless done, or omitted to be done, by the Participant
    not in good faith and without reasonable belief that his or her action or
    omission was in the best interest of the Company.

    Short-Term Dividend Equivalents

    Eligibility for Short-Term Dividend Equivalents
    
    A Participant who has also been awarded Performance Units under the
    Wisconsin Energy Performance Unit Plan shall be eligible to receive
    Short-Term Dividend Equivalents under this Plan with respect to Performance
    Units awarded on and
    
    
    5
    
    --------------------------------------------------------------------------------
    
    
    
    
    after January 1, 2010, as further described in this Section. For each plan
    year that the Company declares a cash dividend on Company common stock and
    on behalf of each such Participant, the Company shall calculate an amount by
    multiplying (a) the then outstanding Performance Units at the Target 100%
    rate for such Performance Units on each dividend declaration date, times (b)
    the amount of the cash dividend paid by the Company on a share of Company
    common stock on such date ("Short-Term Dividend Equivalents"). No interest
    or other earnings shall accrue on Short-Term Dividend Equivalents.
    
    Vesting
    
    Short-Term Dividend Equivalents calculated for a plan year shall only be
    payable upon the attainment of performance goals established prior to the
    beginning of each plan year (or as soon as practicable thereafter) with the
    approval of the Chief Executive Officer, the Board or the Committee. The
    goals established pursuant to this Section VI.2 may be the same as, or
    different than, those established in relation to the target award and may be
    adjusted pursuant to the terms of Section III.3. If the performance goals
    are met, then the Participant will have a vested right to the Short-Term
    Dividend Equivalents. Vested Short-Term Dividend Equivalents are payable
    with respect to any outstanding Performance Units for the applicable plan
    year, irrespective of the vesting and payment conditions of the Performance
    Units as determined under the Wisconsin Energy Performance Unit Plan.
    
    Payment of Short-Term Dividend Equivalents
    
    Vested Short-Term Dividend Equivalents shall be paid to the Participant in a
    cash lump sum no later than March 15 of the plan year following the plan
    year in which the Short-Term Dividend Equivalents vest. If the performance
    goals are met, the amount payable to the Participant shall be the value of
    the vested Short-Term Dividend Equivalents accumulated on the Participant's
    behalf through the last day of the plan year.
    
    Termination of Employment
    
        Termination of Employment Due to Death, Disability or Retirement
    
        In the event a Participant's employment is terminated by reason of
        death, "Disability," or "Retirement," (as such terms are defined in
        Section V.1), upon the attainment of performance goals as described in
        Section VI.2, such Participant shall be entitled to receive those
        Dividend Equivalents accrued through his or her employment termination
        date. Section VI.3 shall govern the payment of any such Short-Term
        Dividend Equivalents. All of the Participant's rights to Short-Term
        Dividend Equivalents accrued after his or her employment termination
        date shall be forfeited.
    
        
        6
    
        --------------------------------------------------------------------------------
    
        
        
     a. Termination of Employment for Other Reasons
    
        
    
    In the event a Participant's employment is terminated for any reason other
    than death, "Disability," or "Retirement" (as such terms are defined in
    Section V.1), all of the Participant's rights to Short-Term Dividend
    Equivalents for the plan year then in progress shall be forfeited. However,
    except in the event of an employment termination for "Cause" (as defined in
    Section V.2.a) the Chief Executive Officer, the Board or the Committee may
    waive such provisions and allow the Participant to remain entitled to those
    Short-Term Dividend Equivalents accrued while employed by the Company. In
    such case, Sections VI.2 and VI.3 shall govern the vesting and payment of
    any Short-Term Dividend Equivalents accrued prior to the Participant's
    employment termination date. The Chief Executive Officer, the Board or the
    Committee, as the case may be, each shall have the authority to determine
    whether a Participant has terminated employment for purposes of this
    paragraph.

    Rights of Participants

    Employment
    
    Nothing in the Plan shall interfere with or limit in any way the right of
    the Company or employing subsidiary to terminate any Participant's
    employment at any time, nor confer upon any Participant any right to
    continue in the employ of the Company or any subsidiary.
    
    Nontransferability

    No right or interest of any Participant in the Plan shall be assignable or
    transferable, or subject to any lien, directly, by operation of law, or
    otherwise, including, but not limited to, execution, levy, garnishment,
    attachment, pledge, and bankruptcy.

    Beneficiary Designation

    Each Participant under the Plan may, from time to time, name any beneficiary
    or beneficiaries (who may be named contingently or successively) to whom any
    benefit under the Plan is to be paid in case of his or her death before he
    or she receives any or all of such benefit. Each designation will revoke all
    prior designations by the same Participant, shall be in a form prescribed by
    the Company and will be effective only when filed in writing with the
    Company during the Participant's lifetime. In the absence of any such
    designation, or if the beneficiary predeceases the Participant, benefits
    remaining unpaid at the Participant's death shall be paid to the
    Participant's estate.
    
    7

    --------------------------------------------------------------------------------

    
    

    Amendments

    The Board or the Committee, in its sole discretion, without notice, at any
    time and from time to time, may modify or amend, in whole or in part, any or
    all of the provisions of the Plan, or suspend or terminate it entirely;
    provided, however, that no such modification, amendment, suspension, or
    termination may, without the consent of a Participant (or his or her
    beneficiary in the case of the death of the Participant), reduce the right
    of a Participant (or his or her beneficiary as the case may be) to a payment
    or distribution hereunder of a final award to which he or she is entitled.
    The Chief Executive Officer may also make amendments to the Plan at any
    time, consistent with the authority delegated to the Chief Executive Officer
    by the Board regarding such amendments.

    Miscellaneous

        The Chief Executive Officer, the Board or the Committee may establish,
        amend or rescind from time to time rules and regulations which are
        necessary or desirable in connection with the Plan. The Chief Executive
        Officer may not act on any matter involving his own participation in
        this Plan. The Company shall have the right to withhold from any amounts
        payable under this Plan any taxes or other amounts required to be
        withheld by any governmental authority.
    
        Every person receiving or claiming payments under this Plan shall be
        conclusively presumed to be mentally competent until the date on which
        the Company receives a written notice, in form and manner acceptable to
        it, that such person is incompetent and that a guardian, conservator, or
        other person legally vested with the care of such person's estate has
        been appointed. In the event a guardian or conservator of the estate of
        any person receiving or claiming payments under this Plan shall be
        appointed by a court of competent jurisdiction, payments may be made to
        such guardian or conservator provided that proper proof of appointment
        and continuing qualification is furnished in a form and manner
        acceptable to the Company. Any such payment so made shall be a complete
        discharge of any liability therefore.
    
        Participation in this Plan, or any modifications thereof, or the payment
        of any benefits hereunder, shall not be construed as giving to the
        Participant any right to be retained in the service of the Company or
        its subsidiaries, limiting in any way the right of the Company or its
        subsidiaries to terminate the Participant's employment at any time,
        evidencing any agreement or understanding, express or implied, that the
        Company or its subsidiaries will employ the Participant in any
        particular position or at any particular rate of compensation and/or
        guaranteeing the Participant any right to receive a salary increase in
        any year, such increase being granted only at the sole discretion of the
        Compensation Committee of the Board.
    
        
        8
    
        --------------------------------------------------------------------------------
    
        
        
     1. The Company, or its subsidiaries, or their Boards of Directors or any
        committees thereof, or any officer or director of the Company or its
        subsidiaries or any other person shall not be liable for any act or
        failure to act hereunder, except for fraud.
    
        
    
        This Plan shall be governed by and construed in accordance with the laws
        of the State of Wisconsin, to the extent not preempted by federal law,
        without reference to conflicts of law principles.

IN WITNESS WHEREOF, the undersigned authorized officer has executed this
document as of December 3, 2009, to evidence its adoption by Wisconsin Energy
Corporation.

Wisconsin Energy Corporation

By:/s/ Gale E. Klappa
Gale E. Klappa

Its: Chief Executive Officer


9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 